DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species 2, (claims 1-3,5-6, 9-10, 13-16) in the reply filed on 11/09/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 7-8 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 1.

Response to Arguments
Amendment filed on 05/13/2021 has been considered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Frischke et al. (US 20180131086; “Frischke” hereinafter) in view of Zhang et al. (US 20140361933; “Zhang” hereinafter).
Regarding claim 1, Frischke (fig. 13) discloses an electronic controller, comprising: a housing (10) including a side having an opening (opening of the recess 20), said housing including a metallic section formed from a metallic material (housing 10 is made of metal or impermeable material (Par. [0039], [0056]) (Note: housing of the radio module 12 is made of permeable material, Par. [0074] and the opening of the recess 20 is not covered by the metallic material of the housing 10); and an installation space (20) in communication with said opening; and control electronics (11) positioned in the metallic section of the housing (10); wherein the opening is configured such that a radio module (12) is insertable into through the opening into said installation space (20) (Par. [0073]) so as to form an electrical connection with the control electronics (11) positioned in the metallic section of the housing (10) (fig. 13).  
Frischke does not explicitly disclose said housing including a permeable section formed from a radio wave permeable material, the permeable section defining an installation space in communication with said opening
Zhang (figs. 1-5) teaches a housing (102, 122 and 123) including a metallic section formed from a metallic material (102) is made of metal (102 is made of metal) and a permeable section formed from a radio wave permeable material (122 and 123 are made of permeable material, Par. [0028]), the permeable section defining an installation space in communication (slots 122a and along with cap 123 forms a part of the installation space).

Regarding claim 2, Frischke in view of Zhang disclose wherein the electronic controller is configured such that the radio module, when inserted into the opening, is removable via the opening (radio module 12 can be plugged in or out of the recess 20, fig. 13 and Par. [0073], Frischke)
Regarding claim 3, Frischke in view of Zhang (relied on Frischke, fig. 13) disclose the electronic controller of claim 1, further comprising: one or more contact surfaces surface (23) configured and arranged such that the one or more contact surfaces are contactable with the radio module (12) via the opening (fig. 13; Par. [0073]).  
Regarding claim 5, Frischke in view of Zhang (relied on Frischke, fig. 13) disclose the electronic controller of claim 3, further comprising: a contact plate that includes the one or more contact surfaces, wherein the one or more contact surfaces are flat (lower surface of the recess 20 where the connector 23 is disposed is flat, fig. 13).
Regarding claim 13, Frischke in view of Zhang (relied on Zhang, figs. 1-5) disclose the electronic controller of claim 1, further comprising: a cover (122 and 123) configured to form a tight closure of the opening (cover 122 is fixed to the opening by a clamping portion like a whorl 122c and a sealing ring 128, figs. 4).  
Regarding claim 14, Frischke in view of Zhang (relied on Zhang, figs. 1-5) discloses wherein the cover (122) is further configured to secure the radio module in the 
Regarding claim 15, Frischke in view of Zhang (relied on Zhang, figs. 1-5) discloses wherein the cover includes: a substantially circular or rounded section configured such that the radio module is insertable in the section (a radio module 124 is configured to insert into the inner or lower circular section of the cover 122, figs. 3-5); 
Frischke in view of Zhang does not explicitly disclose an oblong section having a substantially rectangular outer contour.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the outer contour of the cover section such that it outer section of the cover comprises an oblong section having a substantially rectangular outer contour, since changing the shape or dimension of the prior art device  was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed cover was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification to have an elongated rectangular outer contour would help the user to grasp the cover while opening.
Regarding claim 16, Frischke in view of Zhang (relied on Frischke, fig. 13) discloses the electronic controller of claim 1, further comprising: a plug configured so as to be insertable into the opening, and further configured to form the electrical connection via a cable (“the radio module can be plugged into a plug device on the housing of the control unit, wherein in particular the housing of the control unit has a recess for receiving the radio module at least in part”, Par. [0041], radio module 12 has a .  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frischke in view of Zhang as applied to claim 1, and in further view of Yildirim et al. (US 20160094261; “Yildirim” hereinafter).
Regarding claim 9, Frischke in view of Zhang discloses the electronic device as claimed in claim 1.
Frischke in view of Zhang does not explicitly disclose wherein the electronic controller is configured to actuate a hydraulic valve.
Yildirim (figs. 1-2) teaches an electronic controller (500) comprises a radio module (100) and a control unit (200) and is configured to actuate/control a hydraulic valve (Par. [0025]- [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Frischke in view of Zhang to have the controller configured to control a hydraulic valve as taught by Yildirim because such modification would increases the functionality and usage of the electronic controller and could be used to control a hydraulic pressure of an apparatus/vehicle as suggested by Yildirim.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 9 and 13-16 have been considered but are moot; whereas new rejections have been presented to read on the amended claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.S/Examiner, Art Unit 2841                                                                                                                                                                                                        
/HUNG S. BUI/Acting Patent Examiner, 2841/2800